Name: Commission Regulation (EEC) No 1615/87 of 10 June 1987 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations;  prices;  monetary relations
 Date Published: nan

 11 . 6 . 87 Official Journal of the European Communities No L 150/ 17 COMMISSION REGULATION (EEC) No 1615/87 of 10 June 1987 amending Regulation No 158/67/EEC determining the coefficients of equiva ­ lence between the different qualities of cereals Whereas Council Regulation (EEC) No 1676/85 (*), as last amended by Regulation (EEC) No 910/87 (6), lays down the use of the ECU within the Common Agricultural Policy ; whereas from now on the values given in the Annex should be expressed in ECU, by multiplying the values in units of account fixed in Regulation No 158/ 67/EEC by the coefficient 1,208953 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 13 (4) thereof, Whereas Commission Regulation No 1 58/67/EEC (3), as last amended by Regulation (EEC) No 3817/85 (4), deter ­ mined the coefficients of equivalence between the quali ­ ties of cereals offered on the world market and the stan ­ dard quality for which the threshold price is fixed ; Whereas, for some time, buck wheat from the People's Republic of China, has been on offer and this quality is not listed in the Annex to Regulation No 158/67/EEC ; Whereas, with a view to determining cif prices, it is necessary to fix a coefficient of equivalence for that quality taking into account the standard Community quality on the one hand, and the difference in price and characteristics between that quality and the qualities listed in the Annex to Regulation No 158/67/EEC on the other ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 158/67/EEC is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 139, 24. 5. 1986, p. 29. 0 OJ No 128 , 27. 6 . 1967, p. 2536/67. (4) OJ No L 368, 31 . 12. 1985, p. 16. O OJ No L 164, 24. 6. 1985, p . 1 . ( «) OJ No L 88, 31 . 3 . 1987, p . 42. No L 150/ 18 Official Journal of the European Communities 11 . 6 . 87 ANNEX Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality COMMON WHEAT USA Soft Red Winter Garlicky II and III 3,02 II Soft Red Winter I and II 4,53 Il Western White II 4,53 Soft White II 4,53 Hard Winter/Dark Hard Winter I and II (up to 1 2,4 % guaranteed protein content or without guaranteed protein content) 10,88 I Hard Winter/Dark Hard Winter I and II ( 12,5 to 12,9 % guaranteed protein content) 11,79 I Hard Winter/Dark Hard Winter I and II ( 13 to 13,4 % guaranteed protein content) 12,69 I Hard Winter/Dark Hard Winter I and II ( 13,5 to 13,9 % guaranteed protein content) 13,60 I Hard Winter/Dark Hard Winter I and II (14 % or more guaranteed protein content) 14,51 I Red Spring/Northern Spring/Dark Northern Spring I and' II (up to 12,4 % guaranteed protein content or without guaranteed protein content) 11,49 Red Spring/Northern Spring/Dark Northern Spring I and II (12,5 to 12,9 % guaranteed protein content) 12,39 I l Red Spring/Northern Spring/Dark Northern Spring I and II (13 to13,4 % guaranteed protein content) 13,30 I Red Spring/Northern Spring / Dark Northern Spring I and II (13,5 to 13,9 % guaranteed protein content) 14,21 I Red Spring/Northern Spring/Dark Northern Spring I and II (14 to 14,4 % guaranteed content) 15,11 I Red Spring/Northern Spring/Dark Northern Spring I and II (14,5 % or more guaranteed protein content) 16,02 I Canada No 1 Canada Western Red Spring (up to 12,4 % guaranteed protein content or without guaranteed protein content) 12,09 I No 1 Canada Western Red Spring ( 12,5 to 12,9 % guaranteed protein content) 13,00 I No 1 Canada Western Red Spring ( 13 to 13,4 % guaranteed protein content) 13,90 I No 1 Canada Western Red Spring (13,5 to 13,9 % guaranteed protein content) 14,81 I No 1 Canada Western Red Spring ( 14 to 14,4 % guaranteed protein content) 15,72 I No 1 Canada Western Red Spring (14,5 % or more guaranteed protein content) 16,62 I i l No 1 Manitoba Northern 15,11 l No 2 Manitoba Northern 14,51 l No 3 Manitoba Northern 12,69 I No 4 Manitoba Northern 10,88 \ No 5 Canada 7,25 I 11 . 6 . 87 Official Journal of the European Communities No L 150/ 19 Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality Argentina Southern Wheat (Bahia Blanca, Necochea) 10,88 Up River (Rosa Fee) 10,88 Down River (Buenos Aires) 10,88 Austrialia Faq 8,16 Hard 10,88 - Prime Hard (14 % or more guaranteed protein content) 14,51 Sweden English Milling 0 Bulgaria English Milling 2,72 Romania English Milling 4,53 USSR Type 441 10,88 ! Type 431 12,69 Type 121 (SKS 14) (14 % ore more guaranteed protein content) 15,11 DURUM WHEAT Canada Canada Western Amber Durum I 3,93 Canada Western Amber Durum II 3,32 Canada Western Amber Durum III 0 0 Canada Western Amber Durum IV 0 0 Canada Western Amber Durum V 2,42 USA Hard Amber Durum I 0 0 Hard Amber Durum II Il 1,21 Hard Amber Durum III || 2,42 Argentina Candeal Taganrog 0 0 Morocco \ \\ 6,04 Tunisia II 0 0 Iraq Faq 9,67 Italiano 2,42 Syria Faq Il 9,67 Italiano 2,42 Turkey Anatolia 9,67 Thrace II 7,25 Israel 0 0 RYE USA USA II 0 0 USA III II 0,60 Plump 0 0 Canada Western I and II 0 0 . Western III l 1,81 Argentina Plata 0 0 USSR l 0 0 Sweden \ 0 0 Turkey 0 0 BARLEY USA USA II 0 0 USA III 1,51 USA IV 3,02 USA V \ 4,84 Western I and II 45 lb/bushel or better 0 0 USA II Two Row 1,51 No L 150/20 Official Journal of the European Communities 11 . 6 . 87 Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality Canada Western Two Row I and II 1,51 Feed I and II I 1,51 Feed III 2,42 Argentina Plata 62/63 to 64/65 kg/hi 0 0 Plata 65/66 to 66/67 kg/hi 0,91 Plata 67/68 to 68/69 kg/hi 1,51 Australia Chevalier V 0 0 Chevalier III and IV 1,51 Beecher Barley 0,91 Queensland Two Row 1,51 North Africa : I I Algeria, Tunisia, \ \ Morocco I I 3,63 Turkey White Barley \ 2,42 I Bigarree \ 3,63 Iraq II\ 4,84 Syria Bigarree of less than 64 kg/hi 4,84 White Barley and Bigarree 64/65 kg/hi \ 3,02 Norway ' 0 0 Sweden \\ 0 0 USSR Baltic 0 0 Black Sea 0,91 OATS II USA Extra Heavy White Oats I and II 38 to 40 lb 0 0 Heavy White Oats I and and II 39 lb II 1,21 Canada Western Oats I, II, III extra 0 0 Extra No 1 Feed and No 1 Feed 0 0 Argentina Plata 0 0 Australia Victorian Feed Oats 0 0 Western Oats I and II 0 0 USSR 0 0 Sweden 0 0 Finland 0 0 MAIZE I USA Yellow Corn I and II 0 0 Yellow Corn III \ 0,60 Yellow Corn IV 1,21 Yellow Corn V I 2,42 White Corn I and II 0 0 Wihite Corn III 0,60 White Corn IV 1,21 White Corn V 2,42 Argentina Plata 1,51 l I Uruguay o ¢ 0 Paraguay 1,51 Brazil 1,51 Mexico l I 1,51 11 . 6 . 87 Official Journal of the European Communities No L 150/21 Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality South Africa Yellow Flint 1,51 White Dant l 1,51 Zimbabwe Yellow 1,51 I White 1,51 Angola Yellow Round 0 0 Kenya Yellow 0 0 Morocco 0 0 Burma \ 0 0 India 0 0 Indonesia \ 0 0 Bulgaria \\ 0 0 Yugoslavia 0 0 Romania \ 0 0 USSR \ 0  0 l SORGHUM USA US Grain Sorghum Yellow II 0 0 Argentina Granifero 0 0 Mexico 0 0 l MILLET USA Dakota White 0 0 Argentina 0 0 Australia \ 0 0 BUCKWHEAT USA 0 0 Canada 2,42 Brazil 6,04 South Africa 0 0 Poland 0 0 China 10,88